DETAILED ACTION
This action is made in response to the communication filed on January 29, 2021. This action is made non-final.
Claims 1-20 are pending. Claims 1, 11, and 17 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quine (USPPN: 2012/0290955; hereinafter Quine).
As to claim 1, Quine teaches A method (e.g., see Abstract) comprising: 
providing a process flow builder graphical user interface (GUI) display at a client device over a network, wherein the process flow builder GUI display comprises a menu of configurable components for integration in a web page (e.g., see Figs. 3-4, [0027], [0047], [0052], [0125] teaching a widget platform GUI displayed on a client device having a menu of configurable components to be incorporated into cloud-based applications. It is noted “process flow builder” is interpreted as a non-functional design element as it imparts no additional structural distinction from that which is already claimed); 
obtaining, from the process flow builder GUI display, a selected one of the configurable components added to a sequence of configured components within a region of the process flow builder GUI display by a user of the client device (e.g., see Fig. 4, [0127], [0131] teaching a development environment having a plurality of menus, palettes, toolbars, etc. for inclusion onto a desired page of a web application through a drag-and-drop operation onto the development environment); 
generating configured component code corresponding to a user configuration of the selected configurable component (e.g., see Figs. 5-7, [0103], [0113], [0127], [0141], [0151], [0157], [0182], [0183] teaching generating and updating data for the configured and/or modified widgets); 
creating a configured component object in a database to maintain an association between the configured component code and the user configuration of the selected configurable component (e.g., see Fig. 3, [0103], [0110], [0156], [0157] teaching maintaining a database of the configured widgets); and 
updating code for the web page to include a reference to the configured component object in accordance with the sequence of configured components within the region of the process flow builder GUI display (e.g., see Figs. 5-7, [0113],  [0127], [0141], [0151], [0156], [0157], [0183] wherein the updates, modifications, attribute changes, scripts, etc. to a widget are updated, wherein the data can further include position, size, shape (i.e., sequence) of the configured widget).  

	As to claim 2, the method of claim 1 is incorporated. Quine further teaches generating process flow code corresponding to the sequence of configured components within the region of the process flow builder GUI display (e.g., see Figs. 5-7, [0103], [0113], [0127], [0141], [0151], [0157], [0182] teaching generating and updating data for the configured and/or modified widgets, wherein a configuration can include size, location, position information (i.e., sequence)); and 
	creating a process flow component object in the database to maintain an association between the process flow code and metadata identifying the respective configured component objects for the configured components in accordance with the sequence (e.g., see Fig. 3, [0103], [0110], [0156]-[0158] teaching maintaining a database of the configured widgets including relationships between pages/tables, widgets/fields, etc. (i.e., metadata)).  

	As to claim 3, the method of claim 2 is incorporated. Quine further teaches wherein: the metadata includes the reference to the configured component object in accordance with the sequence (e.g., see [0158] wherein relationships between pages/tables, widgets/fields, etc. are maintained); and 
	updating the code for the web page comprises dynamically updating the code for the web page to include a second reference to the process flow component object in the database (e.g., see [0158] teaching a many-to-one or one-to-many mapping of the configured widgets (i.e., second reference)).  

	As to claim 4, the method of claim 3 is incorporated. Quine further teaches wherein: 28Atty. Docket No.: 5007US (102.0442) generating the process flow code comprises automatically generating at least one of process flow presentation code and process flow behavioral code for implementing the configured component objects for the configured components in accordance with the sequence identified by the metadata (e.g., see [0152], [0154], [0221] teaching maintaining a database of the configured widgets including a size, location, position, relationship between pages/tables and widgets/fields, wherein the data is used to execute the application); and 
	generating the configured component code comprises automatically generating at least one of presentation code and behavioral code for implementing the selected configurable component in accordance with the user configuration metadata (e.g., see [0152], [0154], [0221] teaching maintaining a database of the user-configured widgets including a size, location, position, relationship between pages/tables and widgets/fields, wherein the data is used to execute the application).  

	As to claim 5, the method of claim 1 is incorporated. Quine further teaches wherein: the menu comprises a plurality of configurable component templates (e.g., see Figs. 4, 8 teaching a plurality of configurable widget palettes); obtaining the selected one of the configurable components comprises identifying an instance of a configurable component template of the plurality of configurable component templates dragged and dropped into a process flow editing region of the process flow builder GUI display (e.g., see [0127], [0134] teaching a drag-and-drop operation of the configurable widget to a design area of development environment); and the user configuration comprises input values for one or more fields of the instance of the configurable component template (e.g., see [0131], [0132], [0162] wherein user configuration includes input values to one or more input fields of the configurable widget).  

	As to claim 6, the method of claim 5 is incorporated. Quine further teaches further comprising: generating process flow code corresponding to the sequence of configured components within the process flow editing region of the process flow builder GUI display (e.g., see Figs. 5-7, [0103], [0113], [0127], [0141], [0151], [0157], [0182] teaching generating and updating data for the configured and/or modified widgets, wherein a configuration can include size, location, position information (i.e., sequence)); and 
	creating a process flow component object in the database to maintain an association between the process flow code and metadata identifying the respective configured component objects for the configured components in accordance with the sequence (e.g., see Fig. 3, [0103], [0110], [0156]-[0158] teaching maintaining a database of the configured widgets including relationships between pages/tables, widgets/fields, etc. (i.e., metadata)), wherein:
	the metadata includes the reference to the configured component object associated with the instance of the configurable component template in accordance with a location of the instance of the configurable component template within the process flow editing region relative to other instances of the plurality of configurable component templates (e.g., see [0158] wherein relationships between pages/tables, widgets/fields, etc. are maintained); and 
	updating the code for the web page comprises dynamically updating the code for the web page to include a second reference to the process flow component object in the database (e.g., see [0158] teaching a many-to-one or one-to-many mapping of the configured widgets (i.e., second reference)).

	As to claim 7, the method of claim 5 is incorporated. Quine further teaches further comprising toggling the process flow builder GUI display from a design mode to a preview mode including a preview region comprising a graphical representation of the instance of the configurable component template having the input values for the one or more fields of the instance of the configurable component template (e.g., see [0096]-[0098] wherein a user can switch between a design, preview, and run modes of the application, the run mode allowing the user to execute or otherwise interact with the application as modified in the design mode).  

As to claim 11, Quine teaches A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, are configurable to cause said processor to perform operations (e.g., see Abstract) comprising: 
providing a process flow builder graphical user interface (GUI) display at a client device over a network, wherein the process flow builder GUI display comprises a menu of configurable components for integration in a web page (e.g., see Figs. 3-4, [0027], [0047], [0052], [0125] teaching a widget platform GUI displayed on a client device having a menu of configurable components to be incorporated into cloud-based applications. It is noted “process flow builder” is interpreted as a non-functional design element as it imparts no additional structural distinction from that which is already claimed); 
obtaining, from the process flow builder GUI display, a selected one of the configurable components added to a sequence of configured components within a region of the process flow builder GUI display by a user of the client device (e.g., see Fig. 4, [0127], [0131] teaching a development environment having a plurality of menus, palettes, toolbars, etc. for inclusion onto a desired page of a web application through a drag-and-drop operation onto the development environment); 
generating configured component code corresponding to a user configuration of the selected configurable component (e.g., see Figs. 5-7, [0103], [0113], [0127], [0141], [0151], [0157], [0182], [0183] teaching generating and updating data for the configured and/or modified widgets); 
creating a configured component object in a database to maintain an association between the configured component code and the user configuration of the selected configurable component (e.g., see Fig. 3, [0103], [0110], [0156], [0157] teaching maintaining a database of the configured widgets); 
generating process flow code corresponding to the sequence of configured components within the region of the process flow builder GUI display (e.g., see Figs. 5-7, [0103], [0113], [0127], [0141], [0151], [0157], [0182] teaching generating and updating data for the configured and/or modified widgets, wherein a configuration can include size, location, position information (i.e., sequence)); and 
creating a process flow component object to maintain an association between the process flow code and metadata identifying the respective configured component objects for the configured components in accordance with the sequence, wherein the metadata includes a first reference to the configured component object in accordance with a relative location of the selected configurable component with respect to the sequence of configured components within the region of the process flow builder GUI display (e.g., see Fig. 3, [0103], [0110], [0156]-[0158] teaching maintaining a database of the configured widgets including locations, size, position information and relationships between pages/tables, widgets/fields, etc. (i.e., metadata))
updating code for the web page to include a reference to the configured component object in accordance with the sequence of configured components within the region of the process flow builder GUI display (e.g., see Figs. 5-7, [0113],  [0127], [0141], [0151], [0156], [0157], [0183] wherein the updates, modifications, attribute changes, scripts, etc. to a widget are updated. See also [0158] teaching a many-to-one or one-to-many mapping of the configured widgets (i.e., second reference)).  

As to claims 12-14, the claims are directed to the non-transitory medium implementing the method of claims 4-5 and 7 and are similarly rejected.

As to claims 17-20, the claims are directed to the system of the non-transitory medium of claims 11-14 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine, as applied above, and in further view of HTML Tidy [online], January 2018, retrieved from the internet: <URL: https://web.archive.org/web/20180116193427/http://htmltidy.net/>; hereinafter Tidy.
	As to claim 8, the method of claim 1 is incorporated. Quine fails to teach further comprising providing, within the process flow builder GUI display, a graphical representation of a log of actions performed in connection with the configured component object in response to a web browser executing the code for the web page comprising the reference to the configured component object.  
	However, in the same field of endeavor of graphical user interfaces for designing web content, Tidy teaches providing, within the process flow builder GUI display, a graphical representation of a log of actions performed in connection with the configured component object in response to a web browser executing the code for the web page comprising the reference to the configured component object (e.g., see source editor providing actions performed in accordance with editing actions performed on the visual editor). Accordingly, it would have been obvious to modify Quine in view of Tidy with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to have full control and flexibility in the editing process (e.g., see Tidy).
	oHddFDAFD

	As to claim 9, the method of claim 1 is incorporated. Quine fails to teach further comprising providing, within the process flow builder GUI display, a graphical representation of a state of a document object model (DOM) of the web page when the configured component object is displayed in response to a web browser executing the code for the web page comprising the reference to the configured component object.  
	However, in the same field of endeavor of graphical user interfaces for designing web content, Tidy teaches providing, within the process flow builder GUI display, a graphical representation of a state of a document object model (DOM) of the web page when the configured component object is displayed in response to a web browser executing the code for the web page comprising the reference to the configured component object (e.g., see source editor providing actions performed in accordance with editing actions performed on the visual editor). Accordingly, it would have been obvious to modify Quine in view of Tidy with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to have full control and flexibility in the editing process (e.g., see Tidy).

As to claims 15-16, the claims are directed to the non-transitory medium implementing the method of claims 8-9 and are similarly rejected.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine, as applied above, and in further view of Gall et al. (USPPN: 2019/0340230; hereinafter Gall).
	As to claim 10, the method of claim 1 is incorporated. Quine fails to teach further comprising obtaining, from the process flow builder GUI display, a selected style sheet selected by the user of the client device, wherein generating the configured component code comprises generating the configured component code based at least in part on the user configuration and the selected style sheet.
	However, in the same field of endeavor of graphical user interfaces for designing web content, Gall teaches further comprising obtaining, from the process flow builder GUI display, a selected style sheet selected by the user of the client device, wherein generating the configured component code comprises generating the configured component code based at least in part on the user configuration and the selected style sheet (e.g., see [0023] teaching the use of templates from selected stylesheets to create various themes of a website). Accordingly, it would have been obvious to modify Quine in view of Gall with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to easily create a theme throughout a website (e.g., see [0023] of Gall).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179